                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION

GRECIAN GILL,                                         )
                                                      )
               Plaintiff,                             )
                                                      )
V.                                                    ) Case No.
                                                      )
DENIS McDONOUGH, Secretary                            )
UNITED STATES DEPARTMENT OF                           )
VETERANS AFFAIRS,                                     )
                                                      )
UNITED STATES OF AMERICA,                             )
                                                      )
               Defendants.                            )

                             COMPLAINT AND JURY DEMAND

       COMES NOW Plaintiff, Grecian Gill, by and through her undersigned counsel, and files

this Complaint for damages for her causes of action against Defendant the United States

Department of Veterans Affairs. Plaintiff alleges as follows:

                                JURISDICTION AND VENUE

               This action is authorized and instituted pursuant to Title VII of the Civil Rights Act

of 1964 (“Title VII”), 42 U.S.C. §§ 2000e et seq.

               As this Complaint asserts federal causes of action arising under the laws of the

United States, jurisdiction is appropriate pursuant to 28 U.S.C. § 1331.

               Plaintiff was employed by the Defendant in Kansas City, Missouri. Pursuant to

28 U.S.C. § 139, venue properly lies in this judicial district in that the alleged unlawful

employment practices were committed within the jurisdiction of the United States District Court

for the Western District of Missouri, specifically in Kansas City, Missouri, and the Defendant is a

government employer who is subject to the jurisdiction of this Court.




         Case 4:21-cv-00411-LMC Document 1 Filed 06/14/21 Page 1 of 11
                                             PARTIES

                Plaintiff, Grecian Gill, is a United States citizen. She resides in the greater Kansas

City area.

                Plaintiff is an African American female who has participated in protected activity.

                Defendant McDonough, in his capacity as Secretary of the VA, is located in

Washington, D.C.

                The United States of America and its Agency, United States Department of

Veterans Affairs, Kansas City Veterans Administration Hospital (hereafter “KCVA”) is located at

4801 Linwood Blvd., Kansas City, Missouri.

                              ADMINISTRATIVE PROCEDURES

                After initiating an informal administrative complaint on February 6, 2020, Plaintiff

received her Notice of Right to File Formal Complaint on April 9, 2020. She timely filed her

formal complaint on April 22, 2020. That administrative Complaint of Discrimination was

assigned Case No. 200J-0589-2020102237.

                Plaintiff’s administrative Complaints of Discrimination alleged that she was

discriminated against on the basis of her race, color, sex, reprisal, and retaliation because of prior

protected activity.

                Plaintiff has exhausted all administrative remedies in that on March 15, 2021,

Defendant issued its Final Agency Decision on Plaintiff’s claims.

                Plaintiff timely filed this lawsuit within 90 days of the receipt of the Final Agency

Decision.

                All of Plaintiff’s claims alleged in this Complaint were considered during the

administrative investigation of her administrative Complaints of Discrimination and they



                                                  2

            Case 4:21-cv-00411-LMC Document 1 Filed 06/14/21 Page 2 of 11
reasonably followed from the allegations contained in the administrative complaints of

discrimination, reprisal, and retaliation.

                Pursuant to 42 U.S.C. § 2000e-16(c), Plaintiff therefore invokes her right to bring

this civil action in that she has satisfied all administrative and judicial prerequisites to the

institution of this action.

                         ALLEGATIONS COMMON TO ALL COUNTS

                Plaintiff is an African American female.

                Plaintiff was hired as a Medical Support Assistant (“MSA”) GS5 at the KCVA.

She was still in her probationary period of one year when the Agency terminated her.

                Plaintiff worked in the Radiology department of the KCVA as a Medical Support

Assistant.

                Ms. Gill received Fully Successful evaluations in both her mid-year (March)

performance appraisal and her year-end appraisal in November 2020.

                On January 5, 2021, Ms. Gill filed a complaint of harassment against Officer

Hendricks of the KCVA police department.

                On that morning, Ms. Gill arrived timely to the MRI door but the door was still

locked. She called the VA police to open door.

                She had just had surgery on her foot so traversing the hill to the emergency room

department was very difficult for her. After no one came to open the door, she limped to the

Emergency Entrance and asked to speak to a supervisor about the door.

                Ms. Gill explained that she had just had surgery and would be grateful if they would

open the door to her area timely for her shift.

                Officer Hendricks became aggressive with Ms. Gill.             He demanded her

identification badge, sought her name, followed her to the elevator and stuck his foot in it to keep
                                                  3

          Case 4:21-cv-00411-LMC Document 1 Filed 06/14/21 Page 3 of 11
the doors from closing. He followed Ms. Gill onto the elevator, followed her to the Radiology

department, and followed her to her desk.

              Ms. Gill was frightened and called a colleague. During the call, Officer Hendricks

invaded her personal space and berated her about the time the door had to be opened.

              At that time, Ms. Gill texted her supervisor, Courtney Mitchell, about this event.

She told Ms. Mitchell that Officer Hendricks was harassing her.

              Ms. Mitchell asked why Ms. Gill was being detained, as if Ms. Gill had done

something wrong.

              Ms. Gill filed a complaint of harassment regarding Officer Hendricks.

              Plaintiff believes the KCVA retaliated against Ms. Gill because of her report of

harassment.

              On January 11, 2020, the Kansas City area was experiencing a severe winter storm,

dropping 8–12 inches of snow across the metropolitan area. Snow and ice created dangerous

conditions for those who were required to commute.

              Official policy of the KCVA was that non-essential employees were to be granted

annual or comp time for weather-related leave requests. Essential employees who failed to arrive

could, at the supervisor’s discretion, be given AWOL or Leave without Pay for failing to go to

work.

              The practice in the radiology department had always been that if there were no more

patients scheduled in radiology, the employees could submit leave slips and leave work. Ms. Gill

followed that practice on January 11, 2020.

              At no time was a change in policy regarding leave communicated to Ms. Gill.




                                               4

         Case 4:21-cv-00411-LMC Document 1 Filed 06/14/21 Page 4 of 11
                On January 11, 2020, the radiology department had one patient scheduled at

9:00 a.m. Thereafter, all of the other patients’ appointments were rescheduled because of the

inclement weather. There were no patients scheduled that day and Ms. Gill, as an MSA, was not

a health care provider and was considered “non-essential” to hospital functions under the inclement

weather policy.

                At 10:00 a.m., all of the other employees in the Radiology department left due to

the worsening weather. Even those who were care providers and therefore considered “essential”

to hospital functions left the department.

                Ms. Gill submitted a request for leave. It was read by her supervisor but received

no response. Ms. Gill also texted her supervisor. At 11:30, her supervisor texted her back and

asked if there were any more patients. Ms. Gill responded that there were not and that the techs

were gone. Her supervisor did not respond.

                Approximately a half hour later, Ms. Gill again texted her supervisor telling her

that it was getting worse out and she was heading home. Again, her supervisor did not respond to

her text.

                No business need existed for Ms. Gill’s services as there were no other patients for

the rest of the shift. She had both annual leave and comp time available at the time of the request.

                No employee was called in to cover the vacancy left by Ms. Gill’s leaving.

                The next week, on or about January 17, 202, Ms. Gill received an email that she

was being charged with AWOL for leaving the hospital early on January 11, 2020. She was told,

seven days after submitting her leave slip, that it was not approved. Although everyone in the

department left that day, Ms. Gill was the only employee who was charged with AWOL.




                                                 5

            Case 4:21-cv-00411-LMC Document 1 Filed 06/14/21 Page 5 of 11
                 All of the Caucasian employees in the radiology department were allowed to take

leave, even those who were “essential” employees.

                 On February 4, 2020, Ms. Gill was terminated from her probationary position due

to racial discrimination.

                 In the termination letter, the Agency indicated that Ms. Gill was being terminated

because of the AWOL as well as “discipline” prior to the January 11, 2020 inclement weather

situation.

                 These allegations are untrue. Ms. Gill never received any discipline or counseling.

                 Less than 60 days before this event, Ms. Gill received a “Fully Successful”

performance rating. She received that rating on November 19, 2019. She had a positive leave

balance, had not used excessive leave, and had sufficient leave available to her to take the leave

she requested.

                 The Agency also falsely claimed that Ms. Gill had been discourteous in her

interactions with colleagues and customers.

                 Ms. Gill was never required to sign anything that would indicate that she had been

less than professional, never been given an employee improvement plan or other type of

improvement protocol or training, and had never even been told to visit the VA’s iCARE values

statement. She was never counseled or disciplined for her interactions.

                 Ms. Gill received a Fully Successful rating on her evaluation in both Customer

Service and Professional Accountability on both her Mid-Year and Year End performance

appraisals.

                 Plaintiff was terminated due to her race, color, sex, national origin and in reprisal

for her protected activity.



                                                   6

             Case 4:21-cv-00411-LMC Document 1 Filed 06/14/21 Page 6 of 11
               Upon information and belief, the KCVA has a pattern or practice of punishing

African Americans more harshly for rule violations than Caucasian workers.

               According to the Human Relations department of the KCVA, 60% of those fired

for AWOL are African Americans. Upon information and belief, the KCVA has a pattern or

practice of charging African American workers with AWOL for situations in which Caucasians

are not so charged.

               Upon information and belief, the KCVA routinely falsely charges African

American workers with AWOL as a pattern or practice of discrimination and disparate treatment.

               Plaintiff filed complaints of harassment, discrimination, and reprisal. The Agency

accepted for investigation two claims: Whether Plaintiff was subjected to discrimination based on

race (Black) when:

               a. On January 11, 2020, she was charged AWOL.

               b.      On February 4, 2020 she was terminated from her probationary position.

               As a direct and proximate result of the conduct of Defendants and the conduct of

the supervisors and managers, Plaintiff suffered grievous injury and damage, including but not

limited to past, present, and future lost wages, benefits, earnings and earning capacity, mental

anguish, pain, humiliation, embarrassment, depression, anxiety, anger, physical manifestations of

emotional distress and physical injury, and lost enjoyment of life.

             COUNT 1: RACE DISCRIMINATION AND SEX DISCRIMINATION
                            DISPARATE TREATMENT

               Plaintiff hereby incorporates by this reference each and every allegation found in

paragraphs 1–52.

               Plaintiff, an African American female, is a member of a protected class.




                                                 7

         Case 4:21-cv-00411-LMC Document 1 Filed 06/14/21 Page 7 of 11
               She was qualified for the position she held at the KCVA and met her employer’s

legitimate performance expectations.

               Plaintiff suffered adverse job actions when management engaged in the actions

including but not limited to:

               a.      Terminated Plaintiff from her employment following her complaints of

       discrimination;

               b.      Gave Plaintiff an AWOL regarding the events of January 11, 2020;

               c.      Began undermining her work so that she could not be successful;

               d.      Made false allegations regarding Plaintiff’s work and conduct;

               e.      Other events as set forth in the Statement of Facts.

               The Agency and Management Officials treated similarly situated Caucasian

employees more favorably than they did Plaintiff.

               As a direct and proximate result of the conduct of Defendants and the conduct of

the supervisors and managers, Plaintiff suffered grievous injury and damage, including but not

limited to past, present, and future lost wages, benefits, earnings and earning capacity, mental

anguish, pain, humiliation, embarrassment, depression, anxiety, anger, physical manifestations of

emotional distress and physical injury, and lost enjoyment of life.

    COUNT 2 HOSTILE ENVIRONMENT BASED ON RACE, COLOR AND NATIONAL
                               ORIGIN
                           ALL DEFENDANTS

               Plaintiff hereby incorporates by this reference each and every allegation found in

paragraphs 1–58.

               During the course of Plaintiff’s employment with the Defendant, Plaintiff

experienced a hostile environment based upon her race, color, and national origin in that:

               a.      Plaintiff was subjected to harassment;
                                                 8

         Case 4:21-cv-00411-LMC Document 1 Filed 06/14/21 Page 8 of 11
               b.      The harassment was unwelcome;

               c.      The harassment was based upon Plaintiff’s race;

               d.      The harassment was sufficiently severe or pervasive that a reasonable

       person in Plaintiff’s position would find Plaintiff’s work environment to be hostile or

       abusive;

               e.      At the time the harassment occurred and as a result of it, Plaintiff believed

       the work environment to be hostile or abusive;

               f.      Defendants knew or should have known of the harassment; and

               g.      Defendants failed to take prompt, appropriate corrective action to end the

       harassment.

               As a direct and proximate result of the conduct of Defendants and the conduct of

the supervisors and managers, Plaintiff suffered grievous injury and damage, including but not

limited to past, present, and future lost wages, benefits, earnings and earning capacity, mental

anguish, pain, humiliation, embarrassment, depression, anxiety, anger, physical manifestations of

emotional distress and physical injury, and lost enjoyment of life.

                                   COUNT 3: RETALIATION
                                     ALL DEFENDANTS

               Plaintiff hereby incorporates by this reference each and every allegation found in

paragraphs 1–61.

               Plaintiff complained to Defendants her concerns that she was being discriminated

against directly and through her EEO informal counseling that occurred in September 2020 as well

as her later formal complaint.

               Plaintiff reasonably believed that she was being harassed and/or discriminated

against on the basis of race and sex or age.


                                                 9

         Case 4:21-cv-00411-LMC Document 1 Filed 06/14/21 Page 9 of 11
                Defendant engaged in adverse actions against the Plaintiff including but not limited

to the following actions:

                a.      Terminating Plaintiff from her employment following her complaints of

        discrimination;

                b.      Charging Plaintiff with AWOL when similarly situated Caucasian

        employees were not so charged;

                c.      Undermining her work so that she could not be successful;

                d.      Other events as set forth in the Statement of Facts.

                Plaintiff’s complaints of racial- and sex-based harassment and/or discrimination

were contributing and/or motivating factors in the adverse actions taken against Plaintiff.

                As a direct and proximate result of the conduct of Defendants and the conduct of

the supervisors and managers, Plaintiff suffered grievous injury and damage, including but not

limited to past, present, and future lost wages, benefits, earnings and earning capacity, mental

anguish, pain, humiliation, embarrassment, depression, anxiety, anger, physical manifestations of

emotional distress and physical injury, and lost enjoyment of life.

        WHEREFORE, Plaintiff respectfully prays that this Court:

                Issue judgment against the Defendants for all the damages that Plaintiff has

incurred, including without limitation, physical and personal injury, emotional distress, back pay,

future pay, lost earnings, lost earning capacity, special damages, and all compensatory damages to

which the Plaintiff is entitled;

                Issue judgment against the Defendants for equitable or injunctive relief including

returning Plaintiff to a position commensurate to that from which she was terminated;

                Award Plaintiff her reasonable attorneys’ fees, costs, and expenses;



                                                 10

         Case 4:21-cv-00411-LMC Document 1 Filed 06/14/21 Page 10 of 11
       Award to Plaintiff any and all such further relief as may be equitable and just.

                       DEMAND FOR TRIAL BY JURY

Plaintiff hereby demands a trial by jury.

                                      Respectfully submitted,


                                      /s/ Rebecca M. Randles
                                      REBECCA M. RANDLES                       MO #40149
                                      RANDLES MATA, LLC
                                      851 NW 45th Street
                                      Suite 310
                                      Kansas City, Missouri 64116
                                      (816) 931-9901
                                      (816) 931-0134 (FAX)
                                      rebecca@randlesmatalaw.com

                                      Attorney for Plaintiff




                                            11

 Case 4:21-cv-00411-LMC Document 1 Filed 06/14/21 Page 11 of 11
